DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a conflicts module, a game theory decision module, an acceleration control module in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalev-Shwartz et al. (US 2019/0329783). 	
Regarding claim 1, Shalev teaches a vehicle merge control system for an ego vehicle, comprising: 
one or more sensors that generate sensor data that indicates a detected vehicle in an environment of the ego vehicle (at least [0081, 0093] which teaches various environmental sensors); 
one or more processors (see at least [0083, 0085]); and 
a memory (see at least [0083, 0089]) communicably coupled to the one or more processors and storing: 
a conflicts module including instructions that when executed by the one or more processors cause the one or more processors to determine, based at least in part on the sensor data, that a conflict exists based on determining that the detected vehicle and the ego vehicle are traveling: 1) in adjacent lanes that will merge into a single lane (see at least [0006, 0219, 0255, etc.], and 2) at respective speeds that will result in the detected vehicle entering within a threshold range of the ego vehicle (see at least [0364]); 
a game theory decision module including instructions that when executed by the one or more processors cause the one or more processors to, when a conflict exists, determine merge position assignments for the ego vehicle and the detected vehicle based at least in part on a game theory cost function applied to game theory actions that result in the merge position assignments exclusively being either a lead vehicle or follower vehicle (see at least figure 11E [0243, 0245, 0248, 0322, 0324, etc.]); and 
an acceleration control module including instructions that when executed by the one or more processors cause the one or more processors to output an acceleration rate to achieve the merge position assignment for the ego vehicle (see at least [0354, 0364, 0384, etc.]).
Regarding claim 2, Shalev teaches the game theory decision module further includes instructions to: determine a recommended acceleration rate; determine a predicted time-to-collision (TTC) and a predicted time headway between the ego vehicle and the detected vehicle based at least in part on the recommended acceleration rate; determine a risk, per game theory action, based at least in part on the predicted TTC and/or the predicted time headway; and define the game theory cost function based at least in part on the risk. (see at least [0314, 0329, 0353, 0355, 0362, 0487, 0488, 0494-0498]).  
Regarding claim 3, Shalev teaches the game theory decision module further includes instructions to define the game theory cost function to include at least a safety term that increases cost in accordance with an amount of risk of a collision, and a mobility term that increases cost when a player decelerates (see at least [0250, 0260, 0289, 0297, 0353, 0361, 0487, etc.]).
Regarding claim 4, Shalev teaches the game theory decision module further includes instructions to define the game theory cost function to include at least a merge urgency term that indicates a level of urgency to complete a merge maneuver, from a perspective of a merge lane vehicle, that increases over time (see at least [0417, 0423, 0424] which teaches merging into another lane in the presence of an emergency vehicle wherein the urgency increases based on time as a factor).
Regarding claim 5, Shalev teaches the game theory decision module further includes instructions to: determine that the detected vehicle is engaged in collaborative communication with the ego vehicle; and collaborate with the detected vehicle to determine the merge position assignments according to a sum cost based on the game theory cost function and a second game theory cost function associated with the detected vehicle, wherein the game theory cost function is defined differently from the second game theory cost function (see at least [0084, 0194, 0244, 0255, etc.] figures 26, 27 via the automated negotiation between vehicles. It is noted multiple vehicles equals multiple cost functions which are different due at least to slightly different driving scenarios and setups between autonomously driven vehicle).
Regarding claim 6, Shalev teaches the game theory decision module further includes instructions to define the game theory cost function based at least in part on whether the ego vehicle is in a merge lane or a mainline (see at least [0222-0224]).
Regarding claim 7, Shalev teaches the acceleration module determines the acceleration rate based at least in part on a position, speed and acceleration of a preceding vehicle (see at least [0155, 0156, 0330, 0358]).
	Regarding claims 8-20, the claims comprise generally the same scope as claims 1-7, therefore Shalev teaches all the limitations of claims 8-20 as applied to rejected claims 1-7 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664